                              Case 21-10213      Doc 10     Filed 01/15/21      Page 1 of 1
Entered: January 15th, 2021
Signed: January 15th, 2021

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                    In re:   Case No.: 21−10213 − NVA       Chapter: 11

Home Sweet Home DD, Inc.
Debtor

                               ORDER TO SHOW CAUSE AS TO DISMISSAL

Debtor filed a petition under Chapter 11 and indicated thereon that the debtor is a small business as defined under 11
U.S.C. § 101(51D). 11 U.S.C. § 1116(1) requires that the debtor shall file with the petition the debtor's most recent
balance sheet, statement of operations and federal tax return; or a statement under penalty of perjury that the required
documents have not been prepared. Debtor filed neither the required documents, nor the affidavit. Accordingly, it is,
by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the debtor shall show cause in writing, if there be any, filed within 14 days of the date of entry of
this order, why this case should not be dismissed or converted to a case under Chapter 7 (whichever is in the best
interests of creditors) pursuant to 11 U.S.C. § 1112(b)(4)(F).



cc:    Debtor
       Attorney for Debtor − Brett Weiss
       Case Trustee − Monique D. Almy
       U.S. Trustee
       All Creditors

                                                    End of Order
39x19 (rev. 12/01/2011) − jhutchinson
